UNITED STATES DISTRICT COURT ‘
SOUTHERN DISTRICT OF NEW YORK

 

X
MEIDE ZHANG, et al.
Case No. 1:16-cv-04013 (LGS)
Plaintiffs, PROPOSED JUDGMENT
- against -
LIANG ZHANG, et al.,
Defendants.
x

 

LORNA G. SCHOFIELD, DISTRICT JUDGE:

It is hereby ORDERED, ADJUDGED AND DECREED: that for the reasons set forth
in the OPINON & ORDER, entered on April 17, 2018 (attached herewith), and the OPINION
& ORDER, entered on March 26, 2021 (attached herewith), a judgment is entered against David
Yan, Esq., and the Law Offices of David Yan, in favor of the Defendant Liang Zhang, in the
amount of $67,802.94.

Dated: New York, New York
May 3, 2021

Lo A dot

¥ a
LORNA G. SCHOFIELH
UNITED STATES DISTRICT JUDGE
